DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 
Status of Claims
	
	Claims 1, 2, 4-8, 10-13 and 15-18 of US Application No. 16/403,838, filed on 11/08/2022, are currently pending and have been examined. Claims 1, 4, 6, and 8 have been amended, claims 3, 9, and 14 have been cancelled, and claims 15-18 are new.

Response to Arguments
	Applicant’s arguments and amendments, see REMARKS 11/08/2022, with respect to the restriction requirement of claim 14, i.e., claim 14 is canceled, remove the requirement for the restriction under 35 U.S.C. 121. Therefore, the restriction requirement is withdrawn.

	Applicant’s arguments with respect to claims 1, 2, 4-8, and 10-13, rejected under 35 U.S.C. §103, have been fully considered but are not persuasive. Therefore, the previous rejections are maintained.

	With respect to the newly amended independent claims the Applicant argues that the prior art of record does not disclose the limitation: “…wherein new BPMN elements within the BPMN format are capable of being defined and added to the control station while executing the mission.” However, the instant specification does not support this limitation. Therefore, this argument is moot.

	The Applicant cites ¶ [0029] and [0044] as disclosing the claimed language. Paragraph [0029] recites: 

“A mission can be the highest level description of what robots should accomplish when they are deployed. In M2PEM, missions are encoded as mission models, which can be a set of processes required to complete a particular mission. M2PEM can currently use a subset of the BPMN 2.0 standard to define the activities and process flow (collection of Tasks and their transitions) inherent in a mission model. For ease of use, a graphical model of the mission can be created by the operator at GUI 12 using notions defined by BPMN notation (including BPMN 2.0). This mission model diagram has a one-to-one equivalent BPMN standard XML representation, generated at XML translator and dubbed the mission model file. As mentioned, a relevant subset of BPMN was chosen for initial implementation. This subset includes process, call activity, user task, script task, service task, gateway, and multiple types of events. Elements included in the events category include signals, escalations, and boundary events. Each process can contain an interdependent, potentially parallel, sequence of activities, gateways and events. It should also be appreciated that new robot-specific BPMN elements can be defined and can be added to the BPMN notation as needs arise, for example, when a new robot capability becomes available, or when there is a shift in tactics policy, which creates a need for new BPMN symbology.” (Emphasis added)

	Here, the specification is stating that BPMN elements may be defined and added “as needs arise, for example, when a new robot capability becomes available, or when there is a shift in tactics policy, which creates a need for new BPMN symbology.” This description of when BPMN elements may be defined or added does not include “while executing the mission.” Therefore, the Examiner does not agree that this paragraph teaches the newly claimed limitation.

	Paragraph [0044] recites:

“External to the mission execution, the operator using MOCU has the ability to interact with the mission. Specifically, MOCU has the ability to start and stop a mission. Starting a mission requires a file location (URL) to the mission or use of the M2PEM editor to directly send the BPMN file. Stopping a mission will cascade through the mission plan and terminate all tokens. Arbiters with active behaviors are notified of this termination.”

	Here, the specification is describing the operators ability to interact with the mission, specifically, to start and stop a mission. This paragraph does not disclose defining or adding BPMN elements while the mission is executing. Instead, it discloses that the user may start or stop a mission and while starting the mission they may provide a file location or send a BPMN file. The need for providing the location/file during starting indicates that the previous mission must be stopped prior to sending the newly defined file. Therefore, the newly created or updated BPMN file is provided not while the mission is executing but rather at the start of a new mission. Therefore, the examiner does not agree that this paragraph, alone or in combination with ¶ [0029], discloses the newly amended claim limitation.

	After reviewing the entirety of the specification there is no disclosure of “…wherein new BPMN elements within the BPMN format are capable of being defined and added to the control station while executing the mission.” 

	The remainder of the Applicant’s arguments are directed towards the secondary art not curing the deficiencies of the primary art, as applied to claims 1 and 8. However, as stated above there is no support in the specification for the newly amended claim limitations and therefore, these arguments are also moot.

	Examiner notes that claim 18 adds the additional limitation “…wherein new BPMN elements within the BPMN systems are capable of being defined and added to the BPMN systems while executing the mission via a user task…” However, according to the specification:  “User Tasks can allow a user to directly interact with the autonomous system while it is executing its mission. User tasks can be configured via a data file object in the mission model. This data file object can include a prompt to provide to the user and a series of decisions to choose from.” Choosing a decision from a series of predetermined options does not define or add BPMN elements. User tasks are meant for interacting with the autonomous system and not for modifying the underlaying code or script of said system.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 2, 4-8, 10-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claims 1, 8, and 18 recite, in part, the limitation: “…wherein new BPMN elements within the BPMN format are capable of being defined and added to the control station while executing the mission.” As stated above, the cited paragraphs ([0029] and [0044]) do not disclose defining or adding BPMN elements while executing the mission. The mission must be stopped and then started again with the new file in order to define or add BPMN elements to the mission. Therefore, the specification does not disclose the entirety of claims 1 and 8. Appropriate correction is required.

	For the purposes of this examination, the defining and adding of the BPMN elements may occur at any time so long as they are defined/added when the mission is starting.

	Claim 6 is amended to include limitations similar to those in newly amended claim 1. The same reasoning and interpretation applied to claim 1 is also applied to claim 6.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (Architectural Design of Service-Oriented Robotic Systems, “Oliveira”) in view of Simpson (An XML Representation for Crew Procedures, “Simpson”) and in further view of Parrot (Freeflight Pro User Guide, “Parrot”).

	Regarding claims 1 and 18, Oliveira discloses architectural design of service-oriented robotic systems and teaches:

A method for accomplishing a mission using a plurality of unmanned vehicles, [] (An example of a mission performed by the robots, i.e., using BPMN systems, includes cooperatively mapping an environment - See at least pg. 128-133,  §5.6 Case Study, and Fig. 5.27) said method comprising the steps of: (The Architectural Design of Service-Oriented Robotic System (ArchSORS) may be applied to multiple UAVs, i.e., a plurality of unmanned vehicles - See at least pg. 83 §RSA-A 1.4 )

A) graphically describing the mission tasks (An example of a task performed by the robots, i.e., using BPMN systems, includes cooperatively mapping an environment - See at least pg. 128-133,  §5.6 Case Study, and Fig. 5.27) [] using Business Process Model Notation (BPMN) systems; (The activities of the robotic application are identified and represented by description languages, such as UML activity diagrams, Business Process Model and Notation (BPMN) (OMG, 2015a), and π-ADL. The robotic application flow is described in terms of: (i) functionalities performed in parallel; (ii) functionalities performed in sequence, i.e., that depend on the result of the execution of previous functionalities; and (iii) functionalities based on the combination of results from other functionalities - See at least pg. 85, §RSA-A 2.1, and Fig. 4.6)

B) translating (The model created in Phase RSA-A 2.1 is decomposed into capabilities, i.e., translated, these capabilities are in turn used by experts to identify native services in ROS which can be used to perform the capabilities - See at least pg. 86, §RSA-A 2.1) the graphical description from said step A) (Phase RSA-A 2.1 uses BPMN to identify and represent the activities/functionality of the robot - See at least pg. 85, §RSA-A 2.1) into formatted robot operating system (ROS) instructions which can be input into each of said plurality of unmanned vehicles; (The first BPMN diagram, shown in Figure 5.22, was created to describe the application flow in terms of Robotic Application and its Robotic Agents. Activities of this diagram were then further decomposed into more concrete BPMN diagrams that illustrate the flow of robotic tasks, such as the mapping of the environment, manipulation of products, and transport of products from production units to storage units - See at least pg. 129, §5.6 Case Study and Fig. 5.22; The robotic system designed in this case study was implemented in the ROS development environment, i.e., the BPMN is necessarily translated into ROS instructions - See at least pg. 39, §2.4.3 Development Environments for Robotic Systems, pg. 132, §5.6 Case Study, and Fig. 5.26 Examiner further notes that the authors of the disclosure create a new tool to better integrate ROS functionalities into the robotic system - See at least §3.3.2 Semantic Search Plug-in)

C) transmitting the ROS instructions to said plurality of unmanned vehicles; (The instructions for the robots, including ROS instructions, are transmitted to the robots - See at least pg. 132, §5.6 Case Study, and Fig. 5.26)

D) executing the mission by said plurality of robots according to the ROS instructions, (The robotic system designed in this case study was implemented in the ROS development environment, i.e., the robots execute the mission of mapping according to the ROS instructions. Both robots and the industrial shop floor were simulated using the Gazebo virtual environment. Figure 5.27 shows the robots cooperatively mapping the shop floor before starting the transport of products - See at least pg. 132, §5.6 Case Study, and Fig. 5.26)

wherein new BPMN elements within the BPMN system are capable of being defined and added to the BPMN systems while executing the mission, and [] (BPMN diagrams are created to represent the application flow. These diagrams are created and refined to describe the functionalities of the robotic system - See at least pg. 128-129 and Fig. 5.22)

	Oliveira discloses using BPMN and provides graphical diagrams of the workflows from the BPMN system. However, Oliveira does not explicitly teach that the graphical description is performed on a graphical user interface. However, Simpson discloses An XML Representation for Crew Procedures teaches:

graphically describing the mission tasks at graphical user interface (GUI) using Business Process Model Notation (BPMN) systems; (Content-based workflow representations can be displayed graphically or textually, and there is often a direct mapping between a graphical and textual representation of a workflow. Graphical workflow representations (e.g., UML Activity Diagrams, Petri-Nets, Gantt Charts, BPMN [1]) are typically easier for humans to understand and manipulate, but textual representation languages (e.g., XPDL [2], BPML [3]) can be interpreted by workflow engines to automatically manage and monitor execution of business processes - See at least pg. 18-3)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, to provide for the graphical display of BPMN workflow, as taught in Simpson, to provide a notation that is intuitive to business users yet able to represent complex process semantics. (At Simpson pg. 18-5)

	The combination of Oliveira, Simpson do not explicitly teach wherein the graphical user interface allows user decisions of an activity by allowing an end user to select the activity through a pop up alert inset, thereby directly interacting with plurality of unmanned vehicles. However, Parrot discloses a drone user guide and teaches: 

[] wherein the graphical user interface allows user decisions of an activity by allowing an end user to select the activity through a pop up alert inset, (To change the speed of a drone you may tap and hold the connecting lines and a pop-up menu appears. Then tap Edit for another pop-up menu. In that menu you can select a new speed - See at least pg. 66) thereby directly interacting with plurality of unmanned vehicles; (A list of drones, i.e., a plurality, will appear in the application. The user may select which drone to control - See at least pg. 2)

	In summary, Oliveira discloses commanded multiple unmanned vehicles to perform actions, either individually or cooperatively. While Simpson discloses the use of a graphical user interface BPMN system wherein an end user may manipulate the system. Neither Oliveira nor Simpson discloses the use of pop up inserts to perform actions related to the unmanned vehicles. However, Parrot discloses a user guide for a UAV and teaches that drones may be selected from a list of a plurality of drones and that the interaction between the user and the drone may occur through the use of pop-up menus. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Parrot, to provide for the pop-up menus, as taught in Parrot, to provide a nonintrusive menu design that allows full visual of the screen while in operation. (As shown in the figs. On pg. 64-65, wherein the first screens allow full view and when the action is being confirmed a pop-up window temporarily intrudes on the screen and then goes away after the confirmation)  

	Regarding claim 2, Oliveira further teaches:

further comprising the step of: E) verifying the graphical description of the mission. (The activities of the robotic application are identified and represented by description languages, such as UML activity diagrams, Business Process Model and Notation (BPMN) (OMG, 2015a), and π-ADL. The robotic application flow is described in terms of: (i) functionalities performed in parallel; (ii) functionalities performed in sequence, i.e., that depend on the result of the execution of previous functionalities; and (iii) functionalities based on the combination of results from other functionalities. Thereafter, the model is reviewed for checking whether it has fulfilled all functional and quality requirements - See at least pg. 85, §RSA-A 2.1 and Fig. 4.6)


	Regarding claim 8, Oliveira discloses architectural design of service-oriented robotic systems and teaches:

A system, comprising: (They robotic system disclosed was implemented in the ROS development environment - See at least §5.6 Case Study, pg. 132)

a plurality of unmanned vehicles, (There are two robots in the system - See at least §5.6 Case Study, pg. 132) each of said plurality of unmanned vehicles having a local controller that uses robot operating system (ROS) language to operate the robot; (The robotic system disclosed was implemented in the ROS development environment - See at least §5.6 Case Study, pg. 132.  The Pioneer 3Dx robot of the disclosure utilizes ROS - See at least Fig. 5.26)

a control station (The system incorporates a support laptop, i.e., control station - See at least §5.6 Case Study, pg. 132) [] for and end user to input a graphical description of a mission to be accomplished by said plurality of unmanned vehicles; (The first BPMN diagram, shown in Figure 5.22, was created to describe the application flow in terms of Robotic Application and its Robotic Agents. Activities of this diagram were then further decomposed into more concrete BPMN diagrams that illustrate the flow of robotic tasks, such as the mapping of the environment, manipulation of products, and transport of products from production units to storage units - See at least pg. 129, §5.6 Case Study and Fig. 5.22)

said control station (The system incorporates a support laptop, i.e., control station - See at least §5.6 Case Study, pg. 132) further having a translator for translating said (The model created in Phase RSA-A 2.1 is decomposed into capabilities, i.e., translated, these capabilities are in turn used by experts to identify native services in ROS which can be used to perform the capabilities - See at least pg. 86, §RSA-A 2.1) graphical description into said mission ROS description; and  (The first BPMN diagram, shown in Figure 5.22, was created to describe the application flow in terms of Robotic Application and its Robotic Agents. Activities of this diagram were then further decomposed into more concrete BPMN diagrams that illustrate the flow of robotic tasks, such as the mapping of the environment, manipulation of products, and transport of products from production units to storage units - See at least pg. 129, §5.6 Case Study and Fig. 5.22; The robotic system designed in this case study was implemented in the ROS development environment, i.e., the BPMN is necessarily translated into ROS instructions - See at least pg. 39, §2.4.3 Development Environments for Robotic Systems, pg. 132, §5.6 Case Study, and Fig. 5.26 Examiner further notes that the authors of the disclosure create a new tool to better integrate ROS functionalities into the robotic system - See at least §3.3.2 Semantic Search Plug-in)

said control station further having an execution engine for transmitting said mission ROS descriptions to said local controllers. (The instructions for the robots, including ROS instructions, are transmitted to the robots from the support laptop, i.e., back-end laptop - See at least pg. 132, §5.6 Case Study, and Fig. 5.26)

wherein new BPMN elements within the BPMN system are capable of being defined and added to the BPMN systems while executing the mission, and [] (BPMN diagrams are created to represent the application flow. These diagrams are created and refined to describe the functionalities of the robotic system - See at least pg. 128-129 and Fig. 5.22)

	Oliveira discloses a support laptop, Oliveira does not disclose the control station having a graphical unit interface (GUI). However, Simpson discloses XML Representation for Crew Procedures teaches:

a control station having a graphical unit interface (GUI) for and end user to input a graphical description of a mission to be accomplished by said plurality of unmanned vehicles; (Content-based workflow representations can be displayed graphically or textually, and there is often a direct mapping between a graphical and textual representation of a workflow. Graphical workflow representations (e.g., UML Activity Diagrams, Petri-Nets, Gantt Charts, BPMN [1]) are typically easier for humans to understand and manipulate, but textual representation languages (e.g., XPDL [2], BPML [3]) can be interpreted by workflow engines to automatically manage and monitor execution of business processes - See at least pg. 18-3)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, to provide for the graphical display of BPMN workflow, as taught in Simpson, to provide a notation that is intuitive to business users yet able to represent complex process semantics. (At Simpson pg. 18-5)

	Regarding claim 9, Oliveira further teaches:

wherein the end user inputs said graphical description in a Business Process Model Notation (BPMN) format. (The first BPMN diagram, shown in Figure 5.22, was created to describe the application flow in terms of Robotic Application and its Robotic Agents. Activities of this diagram were then further decomposed into more concrete BPMN diagrams that illustrate the flow of robotic tasks, such as the mapping of the environment, manipulation of products, and transport of products from production units to storage units)

	Regarding claim 10, Oliveira further teaches:

wherein the translator uses extensible machine language (XML) to translate the graphical description into an XML formatted mission file. (Web service is the most adopted way of realizing SOA, i.e., SOA of the disclosure includes the translation step. It enables applications developed in different programming languages and platforms to communicate over the Internet by means of standardized Web protocols. Web services are loosely-coupled software applications offered as a set of functionalities that can be composed to create complex business processes. WS-* standards encompass a set of languages and protocols based on the general purpose markup language XML (Extensible Markup Language) - See at least §2.3.4 Implementation, pg. 28-29, Technologies)

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Simpson and Parrot, as applied to claim 1, and in further view of Wijesinghe et al. (Web (Javascript/D3) based BPMN editor to support a subset of commonly used BPMN constructs, “Wijesinghe”).

	Regarding claim 4, Oliveira discloses 

wherein said translation step is accomplished by an extensible machine language (XML) (Web service is the most adopted way of realizing SOA, i.e., SOA of the disclosure includes the translation step. It enables applications developed in different programming languages and platforms to communicate over the Internet by means of standardized Web protocols. Web services are loosely-coupled software applications offered as a set of functionalities that can be composed to create complex business processes. WS-* standards encompass a set of languages and protocols based on the general purpose markup language XML (Extensible Markup Language) - See at least pg. 28-29, §2.3.4 Implementation Technologies)

	Oliveira does not explicitly disclose an extensible machine language (XML) editor that receives BPMN graphical description as an input. However, Wijesinghe discloses a web based BPMN editor and teaches: 

wherein said translation step is accomplished by an extensible machine language (XML) editor that receives the BPMN graphical description as an input. (The purpose of this project is to implement Web based BPMN editor to construct business processes diagrams, which can be exported as a BPMN-2.0 compatible XML format. This BPMN diagrams can be built using components like tasks, events and gateways etc. Users can implement their BPMN diagrams by dragging, dropping, positioning, resizing, deleting and adding more details to the attributes. Constructed BPMN diagrams can be then exported as png/jpeg or a process definition XML file (BPMN 2.0 standard) - See at least ¶1)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Parrot, to provide for the web based BPMN editor, as taught in Wijesinghe, to offer the capability to build complete Business process diagrams and allow the construction of flow charts, chevron charts and other graph-based diagrams. (At Wijesinghe ¶2)

	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Simpson and Parrot, as applied to claim 1, in view of Wijesinghe, as applied to claim 4, and in further view of Quigley et al. (ROS:an open-source Robot Operating System, “Quigley”).

	Regarding claim 5, the combination of Oliveira, Simpson, and Wijesinghe does not explicitly disclose wherein said transmitting step is accomplished by an execution engine that receives the formatted instructions from the XML editor as an XML mission file input. However, Quigley discloses ROS: an open-source Robot Operating System and teaches:

wherein said transmitting step is accomplished by an execution engine that receives the formatted instructions [] as an XML mission file input. (A typical ROS network configuration includes a plurality of offboard machines, i.e., execution engines, which utilize XML-RPC, to establish peer-to-peer connection negotiation and configuration with the offboard machine, e.g., a robot - See at least pg. 1-2 §A. Peer-to-Peer, §B. Multi-lingual, and Fig. 1)

	Quigley does not explicitly teach the use of an XML editor. However, Wijesignhe further teaches:

[] receives (The purpose of this project is to implement Web based BPMN editor to construct business processes diagrams, which can be exported, i.e., received, as a BPMN-2.0 compatible XML format - See at least ¶1) the formatted instructions from the XML editor as an XML mission file input. (This BPMN diagrams can be built using components like tasks, events and gateways etc. Users can implement their BPMN diagrams by dragging, dropping, positioning, resizing, deleting and adding more details to the attributes. Constructed BPMN diagrams can be then exported as png/jpeg or a process definition XML file(BPMN 2.0 standard).BPMN editor also supports the inverted process, which is uploading of a standard BPMN model in XML format to generate a BPMN process diagrams - See at least ¶ 1)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Wijesinghe, to provide for the open-source Robot Operating System, as taught in Quigley, to offer an open-ended design that can be extended and built upon by others to build robot software systems which can be useful to a variety of hardware platforms, research settings, and runtime requirements. (At Quigley §V. Conclusion)

	Regarding claim 6, the combination of Oliveira, Simpson, and Wijesinghe does not explicitly teach, but Quigley further teaches:

wherein the BPMN system can have original BPMN elements modified during the accomplishment of said step D). (ROS is designed to minimize the difficulty of debugging in such settings, as its modular structure allows nodes undergoing active development to run alongside pre-existing, well-debugged nodes. Because nodes connect to each other at runtime, the graph can be dynamically modified. In the previous example of vision-based grasping, a graph with perhaps a dozen nodes is required to provide the infrastructure. This “infrastructure” graph can be started and left running during an entire experimental session. Only the node(s) undergoing source code modification need to be periodically restarted, at which time ROS silently handles the graph modifications. This can result in a massive increase in productivity, particularly as the robotic system becomes more complex and interconnected - See at least pg. 3, §IV. Use Cases)

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Simpson and Parrot, as applied to claim 1, in view of Barland et al. (Spin Vardi Intro Tutorial, “Barland”), and in further view of Webster et al. (Toward Reliable Autonomous Robotic Assistants Through Formal Verification: Case Study, “Webster”)

	Regarding claim 7, the combination of Oliveira, Simpson, and Parrot does not explicitly teach wherein said verification step is accomplished with a SPIN component, by comparing a linear temporal logic (LTL) description of the mission to a PROMELA translation of the ROS instructions. However, Barland discloses modeling concurrent processes and teaches:

wherein said verification step is accomplished with a SPIN component, by comparing a linear temporal logic (LTL) description of the mission to a PROMELA translation of the [] instructions. (Promela programs are intended to be simplifications or models of real-world systems, for use in verification. SPIN is the tool for executing and verifying programs written in Promela. - See at least §Modeling Concurrent Processes, pg. 1; Any logic that includes temporal connectives is a temporal logic. More specifically, this is Linear Temporal Logic (LTL). The linear part of this name means that we are looking only at individual traces, rather than making formulas that discuss all possible traces of a program. After all, a single program can result in many possible traces. An LTL formula does not allow us to say, for example, that a property holds in all possible executions of the program. However, SPIN overcomes some limitations by essentially testing an LTL formula against all possible traces, i.e., comparing - See at least §Using Temporal Logic to Specify Properties, pg. 8 )

	In summary, Oliveira provides for a verification of translation of the graphical description of the mission. Oliveira does not explicitly disclose using wherein said verification step is accomplished with a SPIN component, by comparing a linear temporal logic (LTL) description of the mission to a PROMELA translation of the instructions. However, Barland discloses SPIN Vardi intro tutorial and teaches that PROMELA is specifically created to provide simplifications or models of real world systems. Barland further discloses that SPIN is a specific interpreter used to verify programs written in PROMELA and that this verification is performed by comparing LTL descriptions. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Parrot, to provide for the SPIN verification, as taught in Barland, to offer a general property-checking mechanism (At Barland, §Using Temporal Logic to Specify Properties, pg. 1)

	The combination of Oliveira, Simpson, and Barland does not explicitly discloses applying SPIN verification to ROS instructions. However, Webster discloses a case study on formal verification of high-level planner/scheduler for a Care-O-Bot and teaches:

wherein said verification step is accomplished with a SPIN component, (The model checker used for this case study, SPIN [2], has been publicly available since 1991 and has been used for the formal verification of a wide variety of systems, including flood control barriers, telecommunications switches, and several space missions - See at least §I. Introduction, pg. 186) by comparing a linear temporal logic (LTL) description of the mission (In our case, we formalize these requirements using linear temporal logic, which allows the formalization of concepts relating to time) to a PROMELA translation (Brahms refers to a multiagent workflow specification language, as well as a software package consisting of an agent simulation toolkit and an integrated development environment. The Brahms software does not come with formal verification tools built-in; for formal verification, we used the BrahmsToPromela translator. BrahmsToPromela allows models written using a subset of Brahms to be automatically translated into PROMELA, the process metalanguage used by the SPIN model checker) of the ROS instructions. (The robot’s software is based on the robot operating system (ROS) and a number of ROS packages (e.g., drivers, navigation, and simulation software) are available online2. For example, to navigate to any designated location within the house, the robot uses the ROS navigation package2 in combination with its laser range-finders to perform self-localization, map updating, path planning, and obstacle avoidance in real time while navigating along the planned route. High-level commands are sent to the robot via the ROS script server mechanism, which are then interpreted into low-level commands by the robot’s software.)

	In summary, Oliveira provides for a verification of translation of the graphical description of the mission. However, Oliveira does not explicitly disclose using wherein said verification step is accomplished with a SPIN component, by comparing a linear temporal logic (LTL) description of the mission to a PROMELA translation of the instructions. However, Barland discloses SPIN Vardi intro tutorial and teaches that PROMELA is specifically created to provide simplifications or models of real world systems. Barland further discloses that SPIN is a specific interpreter used to verify programs written in PROMELA and that this verification is performed by comparing LTL descriptions. Barland does not disclose the SPIN system being implemented in conjunction with a ROS. However, Webster discloses a formal verification approach of industrial robotic programs using the SPIN model checker for the verification of high-level decision making rules, i.e., ROS instructions.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Barland to provide for the SPIN verification, as taught in Webster, to offer safe and trustworthy in robot operations (At Webster, §I. Introduction)

	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Simpson and Parrot, as applied to claim 8, and in view of Powell et al. (Multi-robot Operator Control Unit, “Powell”).

	Regarding claim 11, Oliveira discloses a robotic control unit, e.g., Pioneer3DX, in communication with a control station, i.e., a support laptop. The combination of Oliveira, Simpson, and Parrot does not explicitly discloses further comprising a multi-operator control unit (MOCU) in communication with said control station. However, Powell discloses a multi-robot operator control unit and teaches:

further comprising a Multi-Robot Operator Control Unit (MOCU) in communication with said control station. (The MOCU contains multiple communication protocols to communicate between the robots and the control station - See at least pg. 4 Table 1)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Parrot to provide for the MOCU, as taught in Powell, so the operator may receive a broader perspective with knowledge of surrounding systems, while systems up the chain benefit from information collected by the vehicles being monitored by MOCU. (At Powell, §Interoperability)

	Regarding claim 12, the combination of Oliveira, Simpson, and Parrot does not explicitly teach, but Powell further teaches:

wherein said control station is a MOCU. (The MOCU may be part of a command and control station - See at least pg.5, Fig. 7)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Parrot to provide for the MOCU, as taught in Powell, so the operator may receive a broader perspective with knowledge of surrounding systems, while systems up the chain benefit from information collected by the vehicles being monitored by MOCU. (At Powell, §Interoperability)

	Regarding claim 13, Oliveira does not explicitly teach, but Powell further teaches:
wherein the MOCU includes a graphical user interface. (Fig. 6 and 7 show the graphical user interface for the MOCU system)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Parrot to provide for the MOCU, as taught in Powell, so the operator may receive a broader perspective with knowledge of surrounding systems, while systems up the chain benefit from information collected by the vehicles being monitored by MOCU. (At Powell, §Interoperability)

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Simpson and Parrot, as applied to claim 1, in view of Wijesinghe, as applied to claim 4, and in further view of Pack et al. (US 2012/0095619 A1, “Pack”)

	Regarding claim 15, the combination of Oliveira, Simpson, and Parrot do not explicitly teach wherein the XML editor has a XML script that defines whether a tactical behavior is a vehicle task or a payload task, thereby determining which tactical behavior to call, which resources to use, which parameters the tactical behavior needs, or a combination thereof. However, Pack discloses remote vehicle missions and systems for supporting remote vehicle missions and teaches: 

wherein the XML editor has a XML script that defines whether a tactical behavior is a vehicle task or a payload task, thereby determining which tactical behavior to call, which resources to use, which parameters the tactical behavior needs, or a combination thereof. (the autonomous vehicle uses XML to provide definitions of tasks for the remote vehicle(s) to use, e.g., hazmat payloads, telemetry, sharing video, etc.… - See at least ¶ [0146])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Parrot to provide for the remote vehicle missions and systems for supporting remote vehicle missions, as taught in Pack, to allow for simple and efficient programming, even for closed-cycle and complex missions. (At Pack, ¶ [0183])

	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Simpson and Parrot, as applied to claim 1, and in further view of Bernd Ruecker (Rendering BPMN and highlight current task using bpmn.io).

	Regarding claim 16, the combination of Oliveira, Simpson, and Parrot does not explicitly teach wherein the graphical user interface includes a color-based gradient to indicate a status of the activity. However, Ruecker discloses rendering BPMN and highlight current tasks using bpmn.io and teaches:


wherein the graphical user interface includes a color-based gradient to indicate a status of the activity. (With bpmn.io and the Camunda REST API it is really simple to develop a small HTML page that displays a process instance graphically and highlights some activities. In our “JSF Simple Tasklist” snippet we used this to highlight the current Task (like it is done in the Camunda BPM Tasklist) - See at least ¶1 and Fig. 1)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, and Parrot to provide for the highlighting current tasks, as taught in Ruecker, to easily identify the current task. (At Ruecker Fig. 1])

	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Simpson and Parrot, as applied to claim 1, in view of Wijesinghe, as applied to claim 4, in view of Quigley, as applied to claim 5, and in further view of White (Business Process Modeling Notation, “White”).

	Regarding claim 17, the combination of Oliveira, Simpson, Parrot, and Wijesinghe does not explicitly teach wherein the execution engine creates a token at the start of each activity that is consumed at the end activity or cancelled if the activity is not completed. However, White discloses business process modeling notation and teaches:

wherein the execution engine creates a token1 at the start of each activity that is consumed at the end activity or cancelled if the activity is not completed. (Throughout this document, we will discuss how Sequence Flow proceeds within a Process. To facilitate this discussion, we will employ the concept of a “Token” that will traverse the Sequence Flow and pass through the Flow Objects in the Process. The behavior of the Process can be described by tracking the path(s) of the Token through the Process. A Token will have a unique identity, called a TokenId set, that can be used to distinguish multiple Tokens that may exist because of concurrent Process instances or the dividing of the Token for parallel processing within a single Process instance. The parallel dividing of a Token creates a lower level of the TokenId set. The set of all levels of TokenId will identify a Token. A Start Event generates a Token that must eventually be consumed at an End Event (which may be implicit if not graphically displayed). The path of Tokens should be traceable through the network of Sequence Flow, Gateways, and activities within a Process. - See at least pg. 36-37)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the architectural design of service-oriented robotic systems of Oliveira, Simpson, Parrot, and Wijesinghe to provide for the BPMN tokens, as taught in White, to help find models that cannot be executed properly. (At White pg. 127)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        


                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Don Baisley, a colleague in the SBVR standards group, explains: "A token in BPMN [OMG's Business Process Model and Notation standard] is what moves through a process. A token begins its existence at a start event and then flows through activities, one by one, until it arrives at an end event where it terminates. In computer programming terms, it is the current code pointer for a thread. (https://www.businessprocessglossary.com/7493/token)